OPINION — AG — ** STATE OWNED VEHICLES — MARKINGS — SCHOOLS ** AUTOMOBILES OWNED BY SCHOOL DISTRICTS OR BY AREA VOCATIONAL TECHNICAL SCHOOL DISTRICTS ARE 'NOT' REQUIRED TO BE MARKED AS PRESCRIBED BY 47 O.S. 151 [47-151] AS THAT STATUTE APPLIES ONLY TO STATE OWNED AUTOMOBILES, BUT THE QUESTION OF WHO OWNS THE AUTOMOBILE USED BY THE SCHOOL DISTRICTS IS ONE OF FACT AND NOT OF LAW AND THEREFORE, CANNOT BE ANSWERED IN AN OPINION. (MOTOR VEHICLES, TAGS, LETTERS STATE OF OKLAHOMA, SIDE OF DOOR, PROPERTY, SIGN) CITE: 47 O.S. 151 [47-151], 70 O.S. 5-117 [70-5-117] 70 O.S. 14-108 [70-14-108](B) (HUGH A. MANNING)